DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 15-33 are pending and are currently under consideration with regard to election/restriction.

Withdrawn Rejections and/or objections
The rejection of claim 25 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in view of Applicant amendment to said claim. 
The rejection of claims 22 under 35 U.S.C. 103 as being unpatentable over Goyal et al (WO 2014/066466) and Nolte (WO 2013189773) is withdrawn in view of Applicant’s cancellation of said claim.  

Rejections Maintained and Made Again in view of Applicant’s Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-21 and 23-33 (all claims currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable over Goyal et al (WO 2014/066466) and Nolte (WO 2013189773 (both IDS References).
	Goyal teaches a pesticidal composition comprising a pesticide and a fatty control agent which comprises a surfactant and a fatty acid, such as oleic acid, linoleic acid, and tall oil (see entire document, for instance, claims 1, 4, and 5).  The pesticide is taught as being selected from the group including auxinic herbicides (see entire document, for instance, [000129] and claims 18, 32, and 44).  The control agent is exemplified as being utilized in amount of 10%, with 9% being Tall oil and 1% being a surfactant (see entire document, for instance, Table X). Goyal further teaches an embodiment with 40-55% pesticidal compound, 20-59.5% liquid medium, 0.5-10% fatty deposition control agent, and one or more surfactants (see entire document, for instance, [000134]).  
	Goyal, while teaching an auxinic compound as the herbicide, does not directly indicate that the auxin is a N, N-bis(3-aminopropyl)methylamine salt or that it is present in an amount of 300 g/L acid equivalents.
Nolte teaches a pesticidal composition comprising the use of 300 g/L acid equivalents of the auxin herbicide dicamba, and specifically teaches the dicamba is preferably a N, N-bis(3-aminopropyl)methylamine salt, and the drift control agent is present in an amount of 5-30% (see entire document for instance, page 7, lines 15-16, claims 3, 4, and 7). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention to utilize 300 g/L acid equivalents of the N, N-bis(3-aminopropyl)methylamine salt of dicambia and 5-30% of the drift control agent as taught by Nolte in the invention of Goyal.  One would have been motivated to do so since Goyal teaches the use of an auxinic compound wherein Nolte teaches particularly useful auxin herbicides and useful amounts of said drift control agents.
Regarding the viscosity, the composition of the prior art is the same as the instantly claimed composition, wherein the viscosity is a property of the components present, and therefore, the prior art composition would have the same viscosity as the instantly claimed composition.  It is noted that MPEP 2112.01 states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”  Additionally, there is no requirement that the prior art compositions comprise an ammonium containing water conditioning agent or ammonium sulfate.
Response to Arguments
Applicant argues in the Remarks filed 10/06/2022 that Goyal teaches embodiments that do not utilize a surfactant.  This argument is not found persuasive against the grounds of rejection.  Specifically, Goyal directly teaches embodiments where multiple surfactants are present.  It is noted that even if there is a teaching of an embodiment without a surfactant, this does not negate the clear and express teaching of embodiments with surfactants present (see for instance Goyal, claims 13 and 14).  It is noted that MPEP 2123(II) states “[f]urthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004)”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TREVOR LOVE/Primary Examiner, Art Unit 1611